UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7185



ALAN BEAVER WAY,

                Petitioner - Appellant,

          v.


TERRY O’BRIEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:07-cv-00355-GEC)


Submitted:   February 28, 2008             Decided:   March 5, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan Beaver Way, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alan Beaver Way, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.   Accordingly, although we grant Way’s motion for leave to

proceed in forma pauperis, we affirm for the reasons stated by the

district court.    Way v. O’Brien, No. 7:07-cv-00355-GEC (W.D. Va.

filed Aug. 2; entered Aug 3, 2007).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                             AFFIRMED




                                - 2 -